Judgment unanimously affirmed. Memorandum: Defendant contends that the trial court erred in failing to suppress his pretrial identification. We conclude that the hearing court in denying the suppression motion correctly found that the viewing of defendant by Officer Heil was an inadvertent observation, rather than an intentionally arranged police identification procedure (see, People v Whisby, 48 NY2d 834, 836; People v Logan, 25 NY2d 184, 193, cert denied 396 US 1020; People v Brown, 123 AD2d 875).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Chautauqua County Court, Adams, J. — burglary, second degree.) Present — Doerr, J. P., Boomer, Pine, Lawton and Davis, JJ.